Citation Nr: 0311071	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  00-20 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado


THE ISSUE

Entitlement to an increased rating for service-connected 
residuals of thoracic-lumbar strain with degenerative joint 
disease, currently evaluated 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The veteran served on active duty from February 1974 to 
February 1977.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 1999 decision by the RO in Denver, 
Colorado which, in pertinent part, denied an increase in a 20 
percent rating for service-connected residuals of thoracic 
lumbar strain; the veteran appealed for an increased rating.  
In October 2002, the Board remanded the case to the RO for a 
personal hearing before a veterans law judge at the RO (i.e. 
a Travel Board hearing); such a hearing was subsequently held 
in November 2002.

The Board notes that in an April 1999 rating decision, the RO 
also denied an increase in a noncompensable rating for 
service-connected bilateral hearing loss.  The veteran 
initially appealed for an increased rating, but he withdrew 
his appeal on this issue at his November 2002 Travel Board 
hearing.  Hence, this issue is not in appellate status and 
will not be addressed by the Board.  38 C.F.R. § 20.204 
(2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran's service-connected residuals of thoracic-
lumbar strain with degenerative joint disease is productive 
of no more than moderate limitation of motion, and 
lumbosacral strain with muscle spasm on extreme forward 
bending, and loss of lateral spine motion.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
residuals of thoracic-lumbar strain with degenerative joint 
disease have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5292, 5295 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  The VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)) (2002).  The VCAA and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.

In the present case, the Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim.  The Board concludes that discussions 
as contained in the initial rating decision in April 1999, in 
the August 2000 statement of the case, in supplemental 
statements of the case dated in December 2000 and April 2002, 
and in a letter dated in November 2001 have provided the 
veteran with sufficient information regarding the applicable 
rules.  The veteran and his representative have submitted 
written arguments and testimony.  The letter, the statement 
of the case, and the supplemental statements of the case 
provided notice to the veteran of what was revealed by the 
evidence of record.  Additionally, these documents notified 
him why this evidence was insufficient to award the benefit 
sought.  Thus, the veteran has been provided notice of what 
VA was doing to develop the claim, notice of what he could do 
to help his claim, and notice of how his claim was still 
deficient.  Because no additional evidence has been 
identified by the veteran as being available but absent from 
the record, the Board finds that any failure on the part of 
VA to further notify the veteran what evidence would be 
secured by VA and what evidence would be secured by the 
veteran is harmless.  Cf. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Factual Background

A review of the veteran's service medical records shows that 
he was treated for back pain.  In January 1975 he complained 
of back pain since the previous summer, and denied specific 
injury.  An X-ray study of the thoracic and lumbar spine 
performed in January 1975 was negative.  In 1976, the veteran 
was placed on a physical profile for back pain.  In a report 
of medical history dated in January 1977, the veteran 
reported that during basic training, he was climbing a rope, 
and another soldier fell on him from above.  He reportedly 
incurred compressed vertebrae.  On separation medical 
examination, the examiner indicated that he had back pain 
from collapsed vertebrae.

In a March 1977 rating decision, the RO established service 
connection for residuals of thoracic-lumbar strain, rated 10 
percent disabling.  

At an August 1977 VA examination, an X-ray study of the 
thoracic and lumbar spine showed widespread minimal end plate 
irregularity consistent with old Scheuermann's disease, and 
mid-thoracic dextroscoliosis.  The study was otherwise 
normal.  The diagnosis was residuals of thoraco-lumbar spine 
sprain with evidence of old Scheuermann's disease by X-ray 
study.

In a September 1977 rating decision, the RO increased the 
rating to 20 percent.  Such rating has remained in effect to 
the present.

At a May 1978 VA examination, the veteran complained of low 
back pain.  A May 1978 X-ray study of the thoracic and lumbar 
spine was normal.

Private medical records reflect that in April 1987, the 
veteran incurred a work-related crush injury.  By a letter 
dated in June 1987, a private physician, R. C. Powers, MD, 
indicated that the veteran was nearly cut in two by two 
closing doors on a truck where he was welding, and incurred 
intestinal injury as well as bilateral transverse process 
fractures at L3 and L4.

An October 5, 1987 private magnetic resonance imaging (MRI) 
study of the lumbosacral spine (the thoracic spine was not 
examined) reflects a diagnostic impression of mild 
degenerative disc changes at L3-4 and 4-5 with minimal 
central bulging of the disc at 4-5.  An October 1987 private 
medical record from Dr. Powers reflects that a recent MRI 
showed no evidence of herniation, but that the veteran 
complained of severe back pain and had permanent impairment 
as a result of his back injury.  Dr. Powers did not comment 
on the thoracic spine.

Private medical records dated in May 1989 from Dr. Powers 
reflect that the veteran was injured in a rear-end auto 
collision, and developed neck and low back pain.

Private medical records dated in July 1989 from Spalding 
Rehabilitation Hospital reflect that the veteran was treated 
for complaints of neck pain and headaches since May 1989, 
when he was injured in a motor vehicle accident.  The veteran 
reported that he had serious crush injuries in April 1987, 
and that since the crush injury, he had residual back pain, 
and right lower extremity pain and dysfunction.

At a March 1993 VA examination, the veteran reported that he 
was thrown from a truck in service, injuring his mid-back.  
He stated that in 1987, he suffered a work-related crushing 
injury to his midsection.  He said that hydraulic doors 
closed on him, causing soft-tissue injury to his intestines 
and fracturing the transverse processes in the lumbar region.  
He related that he received worker's compensation for this 
injury, and had not worked since then.  The examiner noted 
that the veteran was very obese with notable central obesity.  
With respect to the thoracic spine, the examiner noted that 
the veteran had a history of a strain injury, currently with 
discomfort, and radiographic evidence of normal anatomy.  
With respect to the lumbar spine, the examiner noted that the 
veteran had a history of fractures in the transverse 
processes in the lumbar region and currently had residuals 
and sequelae of discomfort, limited range of motion and 
radiographic evidence of old trauma.

Private medical records from Spalding Rehabilitation Hospital 
dated in September 1993 reflect that the veteran was injured 
in a car accident in September 1993.  He complained of neck 
pain and headaches.  The veteran reported that his back pain 
was 100 percent back pain, with no leg pain, and denied 
weakness of the left lower extremity.  A subsequent 
outpatient note dated in September 1993 from Spalding 
Rehabilitation Hospital reflects that an X-ray study of the 
thoracic spine showed mild anterior compression of T12, age 
unknown.  Subsequent private medical records reflect that the 
veteran received chiropractic treatment for various neck and 
back complaints.

A private medical record dated in October 1993 from R. J. 
Bess, MD, reflects that the veteran was injured in a car 
accident in September 1993.  It was noted that an examination 
of his thoracic and lumbar spine showed only an old 
compression fracture of T12, and was otherwise unremarkable.

An October 1995 private medical record from W. T. Evans, MD, 
reflects that the veteran was treated after a car accident in 
October 1995.  The veteran complained of intermittent neck, 
mid, and lower back pain.  He said his spine pain was worse 
since the accident.  He reported numbness in the left thigh, 
radiating to the left foot.  He said his back pain was 75 
percent back pain and 25 percent leg pain.  In a subsequent 
outpatient note dated in October 1995, Dr. Evans noted that 
recent X-ray studies of the cervical and lumbar spine and a 
cervical computed tomography scan showed moderate 
degenerative aging changes in the cervical and lumbar spine, 
but no evidence of fracture.  In February 1996, the veteran 
complained of increasing left thigh pain.  Pertinent 
diagnoses included thoracolumbar strain with aggravation of 
pre-existing thoracolumbar spine injury, left anterior 
lateral thigh numbness with slight weakness in the left hip 
flexors and widespread loss of sensation, and status post 
crush injury with bowel resection and lumbar spine trauma 
with a past history of motor nerve deficit.  Dr. Evans 
indicated that he was puzzled by the sensory findings, but 
that there was a possibility of lumbar radiculopathy at L3 or 
higher.  In an April 1996 note, Dr. Evans noted that a recent 
MRI of the lumbar spine showed degenerative changes with some 
loss of disc signal at L4-5 and mild bulge, but no 
significant disc protrusion or root displacement.

In a July 1996 private outpatient record, B. D. Lambden, MD, 
indicated that an April 1996 MRI of the lumbar spine showed 
degenerative disc disease at L4-5 unchanged since his 
previous MRI in 1987.  An August 1996 electromyography/ nerve 
conduction study of the left lower extremity was normal, and 
the left leg paresthesias were most consistent with meralgia 
paresthetica.  In a February 1997 treatment note, the veteran 
presented with numerous complaints.  Pertinent diagnostic 
impressions included persistent lumbar pain complaints, 
improved slightly with Daypro, left rhomboid myofascial pain, 
improved with injection, deconditioning, overweight, and rule 
out pain disorder associated with both psychological factors 
and a general medical condition - somatoform type.  Dr. 
Lambden indicated that he had discussed further weight loss 
with the veteran, and stated, "I really think he needs to 
lose a good 50 to 60 pounds.  I think some of this is causing 
some of the mid back pain."

Private medical records dated in 1997 from K. Stecher, Jr., 
MD, reflect that the veteran was injured in a car accident in 
October 1995.  A February 1997 outpatient treatment record 
shows that he complained of upper back pain.  An MRI of the 
thoracic spine was performed in February 1997.  In a February 
1997 office note and by a letter dated in April 1997, Dr. 
Stecher indicated that this MRI was within normal limits.  

A September 1997 private electromyography was slightly 
abnormal and suggestive of low grade neuropathic 
(radiculopathic) change at the left L5 level.  The 
distribution of the veteran's numbness was felt to be in 
keeping with the lateral femoral cutaneous neuropathy, and no 
sensory nerve action potential could be identified with 
stimulation of this nerve.  The examiner opined that while 
this might  be due to technical problems (the obesity), it 
was possible that this represented an entrapment neuropathy 
affecting that nerve.

In December 1997, Dr. Stecher indicated that the veteran had 
a positive electromyography study in the L5 root, and had a 
previous L4-5 bulge.  By a letter dated in May 1998, Dr. 
Stecher opined that the results of a September 1997 
electromyography suggested that the disc bulge previously 
seen at L4-L5 had increased and was causing the veteran's 
left leg pain and symptoms.  He stated that additional 
testing was needed, including a lumbar MRI study.  

By a letter dated in August 1998, Dr. Lambden indicated that 
he had thoroughly reviewed the veteran's medical records, and 
summarized pertinent records.  He noted that the veteran had 
a work-related injury in 1987, and three subsequent motor 
vehicle accidents.  His diagnostic impressions were as 
follows:  a history of a severe work-related crush injury 
with resulting mild traumatic brain injury, depression, 
lumbar transverse process fracture with chronic 
multifactorial low back pain with possible T12 compression 
fracture and right lower extremity pain, history of a motor 
vehicle accident in 1989 with resulting cervical pain, 
thoracic pain, chronic headaches, myofascial pain syndrome, 
and temporomandibular joint discomfort, history of second 
motor vehicle accident in 1993 with apparent aggravation of 
his abdominal incisional hernia status post repair in October 
1993, and with resulting aggravation of his cervical and 
thoracic pain as well as headaches, improved but not resolved 
by the time of his third motor vehicle accident, and status 
post third motor vehicle accident in October 1995 with 
aggravation of cervical pain, thoracic pain, as well as 
lumbar pain with left lower extremity radiating symptoms most 
consistent with left-sided meralgia paresthetica, 
deconditioning, occupational problem, and chronic pain 
syndrome, rule out somatoform pain disorder.

In March 1999, the veteran submitted a claim for an increased 
rating for his service-connected back disability.  He 
reported increased spasms and limited range of motion due to 
excessive pain.

At a March 1999 VA examination, the veteran complained of 
constant back pain aggravated by movement, inactivity and 
cold weather.  He said he was stiff in the mornings for a few 
hours and if it was a bad day, he might be stiff for the 
whole day.  He said he took Tylenol for his pain as needed, 
and used heat.  He said he slept upright because lying in bed 
aggravated his pain, and he woke several times per night.  He 
said his back pain sometimes radiated to his upper 
extremities.  He related that he used to receive treatment 
from a chiropractor, but that such treatment had gotten very 
expensive.  On examination, the examiner noted that the 
veteran was 5 feet 9 inches tall, and weighed 290 pounds.  
There was tenderness on the spine and paraspinal muscles.  
Range of motion of the lumbosacral spine was as follows:  
forward flexion from 0 to 40 degrees, backward extension from 
0 to 20 degrees, and lateral flexion from 0 to 15 degrees 
bilaterally.  Muscle strength in both arms and hands was full 
bilaterally.  Reflexes for both biceps, triceps and 
brachioradialis were +2.  The veteran had intact sensation to 
pinprick in both upper extremities.  The veteran was asked to 
do upper body exercises and repeat examination revealed 
increased tenderness on the spine and paraspinal muscles.  
Range of motion was as follows:  forward flexion was 
decreased by 10 degrees, backward extension was decreased by 
5 degrees, and left and right lateral flexion were unchanged.  
The veteran continued to have pain while performing range of 
motion.  The diagnosis was thoracic spine strain and 
degenerative disease.  The examiner opined that during a 
severe flare-up, the veteran could very well lose as much as 
5 to 10 degrees of range of motion for his thoracic spine in 
all movements because of pain.  An X-ray study of the 
thoracic spine showed findings consistent with a moderate 
compression fracture of an inferior thoracic vertebral body.  
There were osteoarthritic changes at this level and the level 
superior to the compression fracture suggested that this was 
likely a chronic finding.  The diagnostic impression was mild 
to moderate degenerative changes as noted in the mid and 
superior thoracic spine as described above.

By a memorandum received in March 2000, the veteran's 
representative said that the veteran's symptoms more closely 
fit the criteria for the next higher evaluation.  He stated 
that the veteran had daily pain and stiffness, limitation of 
motion, and severe functional impairment.  He said the 
veteran told him that Dr. Powers said that an October 5, 1987 
MRI showed arthritis in the thoracic spine.  The veteran 
contended that his 1995 motor vehicle accident did not damage 
his thoracic spine.

By a statement dated in August 2000, the veteran asserted 
that his thoracic spine disability was incurred in service, 
and that only his low back was injured in the 1987 crush 
injury.  He complained of worsening chronic upper back pain.  
He said his upper back pain was much worse than his low back 
pain, and said he used a TENS unit for such pain.  He 
requested a 40 percent rating for his service-connected back 
disability.  He contended that his recent VA examination was 
inadequate.

At a November 2000 VA examination, the veteran complained of 
back pain.  He gave a history of a lumbosacral spine injury 
in service.  He said he did not take pain medication, and 
said that he was formerly treated by a chiropractor, and that 
such treatment was helpful.  He said he was disabled 
primarily due to chronic diarrhea since 1987.  On examination 
of the lumbosacral spine, there was maintenance of the normal 
lordotic curvature.  There was mild tenderness along the 
paraspinous musculature at the L3-S1 levels bilaterally.  
There was no tenderness over the sacroiliac joints or sciatic 
notches.  Range of motion of the lumbar spine was as follows.  
Forward flexion was performed from 0 to 70 degrees (the 
examiner noted that the veteran was unable to flex any 
further as his large abdomen got in the way).  The veteran 
was able to move through this range of motion repeatedly with 
no loss of range of motion, instability, incoordination or 
weakness.  Lateral flexion was from 0 to 30 degrees on the 
right, and from 0 to 20 degrees on the left.  Rotation was 
performed from 0 to 35 degrees on the right, and from 0 to 30 
degrees on the left.  Straight leg raising was from 0 to 70 
degrees bilaterally.  The veteran reported discomfort when he 
reached his maximum straight leg raise on the left.  A 
neurological examination was normal.  An X-ray study of the 
lumbosacral spine showed spondylosis.  The diagnoses were 
status post traumatic injury to the lumbosacral spine with 
degenerative joint disease of the lumbosacral spine, 
spondylosis of the lumbosacral spine, and marked obesity.  
There was evidence of a previous trauma to the transverse 
processes at L4-L5.

At a January 2002 VA examination, the veteran reported that 
during service, he injured his back in a fall from a truck.  
He said he had intermittent low back pain and mid back pain 
since that time.  He reported that since his 1987 accident, 
he had persistent low back pain radiating in to the hips and 
occasionally down into the left lower extremity.  He said he 
did not take medication for his back pain.  He felt that his 
chronic low back pain tended to inhibit his activities, which 
in turn led to increased problems with his weight, and his 
weight increased the discomfort and strain on his lumbosacral 
spine.  He said he had been disabled since 1987 due to 
chronic diarrhea.  

On examination, the veteran was morbidly obese.  There was 
mild tenderness along the paraspinous musculature at the L1-
S1 levels bilaterally.  Because of the veteran's obesity, 
spasm could not be determined.  No tenderness was noted over 
the sacroiliac joints or the sciatic notches.  Range of 
motion of the lumbosacral spine was as follows.  Forward 
flexion was performed from 0 to 70 degrees.  The veteran was 
able to move through this range of motion repeatedly without 
loss of range of motion and without instability, 
incoordination, lack of endurance, pain or weakness.  
Straight leg raises could be accomplished from 0 to 70 
degrees bilaterally.  There was pain in the back at the limit 
of the straight leg raises.  Backward extension was from 0 to 
20 degrees.  Lateral extension was from 0 to 30 degrees 
bilaterally, and rotation was from 0 to 30 degrees 
bilaterally.  There was no evidence of pain, weakness, 
impaired endurance or incoordination with any of these 
movements.  On neurological examination, deep tendon reflexes 
were 1+ and equal bilaterally at the knees.  There were trace 
reflexes noted at the ankles.  There was no weakness in any 
of the major muscle groups of the lower extremities, and a 
sensory examination was normal.  The examiner noted that he 
had reviewed the claims file, and summarized pertinent 
records.  

The diagnosis was a history of traumatic injury to the 
thoracic and lumbosacral spine in 1974.  There was evidence 
of mild degenerative joint disease present at the time of the 
crush injury in 1987.  Also, at that time, there were 
fractures of the transverse processes at L4-L5.  Since that 
injury, the transverse process fractures healed without 
apparent residual.  The examiner opined that the veteran 
developed mild degenerative joint disease of the thoracic and 
lumbosacral spine prior to the 1987 injury, and that the 1987 
crush injury exacerbated the degenerative joint disease of 
the lumbosacral spine.  He opined that approximately 75 
percent of the veteran's current back symptoms were related 
to the original injury occurring in 1974 and approximately 25 
percent were related to the 1987 crush injury.  The 1974 and 
1987 arthritis signs and symptoms were inextricably 
intertwined.  However, any neurologic impairment (not found 
on current examination) would most likely be secondary to the 
veteran's severe post-service injury.  Finally, the examiner 
opined that the veteran's morbid obesity was a factor in his 
chronic low back discomfort, although it was impossible to 
place an exact figure as to its level of contribution.  
Because the veteran limited his activities, there was no 
evidence of unusual flares that would warrant additional 
losses.

In an April 2002 rating decision, the RO recharacterized the 
service-connected back disability as residuals of thoracic-
lumbar strain with degenerative joint disease.

In October 2002, the Board remanded the case to the RO for 
scheduling of a Travel Board hearing.

At a November 2002 Travel Board hearing, the veteran 
reiterated many of his assertions.  He contended that his 
service-connected back disability was more disabling than 
currently evaluated.  The veteran's representative contended 
that service connection should be established for a herniated 
nucleus pulposus, that his disability should be evaluated 
under Diagnostic 5293, and that a 60 percent rating should be 
assigned.  The veteran testified that doctors told him that 
he should have his spine fused at L4-L5, but that he had 
declined such surgery.  He complained of constant back pain, 
which began in the low back and radiated into the left leg.  
He said walking increased his back pain and caused a grinding 
feeling in his spine.  He also complained of leg weakness and 
numbness.  He said that because of his back disability, he 
had to sleep on the couch.  He stated that he had radiation 
of back pain into his legs prior to his April 1987 injury.  
He testified that he was receiving disability benefits from 
the Social Security Administration due to an intestinal 
problem.  He said he was not currently receiving private 
treatment for his back disability, and he did not go to VA 
because it was too far away (i.e. 15 to 20 miles).  He stated 
that he was not currently receiving treatment for his back 
disability.  He said he did some light house cleaning and 
yard work, including mowing the lawn, and occasionally used a 
cane.

Analysis

The veteran contends that his service-connected residuals of 
thoracic-lumbar strain with degenerative joint disease is 
more disabling than currently evaluated.

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A § 1155 (West 1991); 38 C.F.R. 
Part 4 (2002).  Separate diagnostic codes identify the 
various disabilities.

The medical evidence demonstrates that since separation from 
service, the veteran has incurred a severe work-related crush 
injury, resulting in transverse process fractures at L3 and 
L4, and has been injured in three subsequent motor vehicle 
accidents.  Several doctors have opined that such motor 
vehicle accidents aggravated his back symptoms.  The Board 
notes that the use of manifestations not resulting from 
service-connected disease or injury in establishing the 
service-connected evaluation is not permitted.  38 C.F.R. § 
4.14 (2002).

The Board finds that the criteria pertaining to 
intervertebral disc syndrome, Diagnostic Code 5293, are not 
applicable in this case, as the medical evidence demonstrates 
that the veteran's current degenerative disc disease (as 
distinguished from degenerative joint disease) is related to 
severe post-service injuries (i.e. the April 1987 crushing 
accident), and is not related to service.  In this regard, 
the Board notes that in the April 1987 accident, the veteran 
incurred bilateral transverse process fractures at L3 and L4.  
An October 1987 MRI study of the lumbosacral spine reflects a 
diagnostic impression of mild degenerative disc changes at 
L3-4 and 4-5 with minimal central bulging of the disc at 4-5.  
The veteran currently has degenerative disc disease at L4-L5.  
At the January 2002 VA examination, the examiner opined that 
any back symptoms of neurologic impairment (not found on 
current examination) would most likely be secondary to the 
veteran's severe post-service injury.  

The veteran's residuals of thoracic-lumbar strain with 
degenerative joint disease includes arthritis.  Arthritis is 
rated based on limitation of motion of the affected joints.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010 (2002).  
Slight limitation of motion of the lumbar spine warrants a 10 
percent rating, moderate limitation of motion is rated 20 
percent, and severe limitation of motion is rated 40 percent.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

Lumbosacral strain with characteristic pain on motion 
warrants a 10 percent rating.  Lumbosacral strain with muscle 
spasm on extreme forward bending, and unilateral loss of 
lateral spine motion in the standing position, warrants a 20 
percent rating.  A 40 percent evaluation is assigned for 
severe lumbosacral strain with listing of the whole spine to 
the opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2002).

The treatment records, as well as the 1999, 2000, and 2002 VA 
examinations, show complaints of mid and low back pain and 
limitation of motion of the low back, although some of the 
records (including an August 1998 letter by Dr. Lambden and 
outpatient records) suggest subjective complaints are out of 
proportion to objective abnormalities.  At the most recent VA 
examination in January 2002, range of motion was as follows:  
Forward flexion was performed from 0 to 70 degrees, backward 
extension from 0 to 20 degrees, lateral extension from 0 to 
30 degrees bilaterally, and rotation from 0 to 30 degrees 
bilaterally.  Straight leg raises could be accomplished from 
0 to 70 degrees bilaterally.  There was pain in the back at 
the limit of the straight leg raises.  There was no evidence 
of pain, weakness, impaired endurance or incoordination with 
any of these movements.

In light of all the medical records, including reported 
degrees of motion of the lumbar spine, and the effects of 
pain on use (38 C.F.R. §§ 4.40, 4.45 (2002); DeLuca v. Brown, 
8 Vet. App. 202 (1995)), the Board finds that the appellant's 
residuals of thoracic-lumbar strain with degenerative joint 
disease is productive of moderate limitation of motion, 
warranting a 20 percent rating under Code 5292 (2002).  The 
evidence does not demonstrate severe limitation of motion of 
the lumbar spine as required for an even higher rating.  
There is evidence of moderate lumbosacral strain, but such 
would warrant a 20 percent rating under Code 5295.  It is not 
clear that the veteran has muscle spasm; at the recent 
examination it was noted that because of the veteran's 
obesity, spasm could not be determined.  Severe lumbosacral 
strain, as described in this code, clearly is not present, 
and thus an even higher rating is not warranted.

The Board does not have the authority to assign a higher 
extraschedular rating, under 38 C.F.R. § 3.321(b)(1), in the 
first instance, and under the circumstances of this case 
there is no basis to refer the matter to designated VA 
officials for consideration of an extraschedular rating.  
Bagwell v. Brown, 9 Vet. App. 337 (1996).  Extraschedular 
ratings under 38 C.F.R. § 3.321(b)(1) are limited to cases in 
which there is an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
rating standards.  Such factors simply do not appear in the 
present case, and the schedular 20 percent rating which has 
been assigned adequately compensates the veteran for the 
industrial impairment related to his service-connected back 
disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2002).

The preponderance of the evidence is against the veteran's 
claim for an increased rating for residuals of thoracic-
lumbar strain with degenerative joint disease.  Consequently, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West Supp. 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

ORDER

An increased rating, for residuals of thoracic-lumbar strain 
with degenerative joint disease, is denied.


	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

